Citation Nr: 1530305	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to August 30, 2005, for the grant of a 70 percent rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to August 30, 2005, for the grant of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of a Decision Review Officer at the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision increased from 50 percent to 70 percent the evaluation assigned to the Veteran's service-connected PTSD, effective August 30, 2005, and granted TDIU, also effective August 30, 2005.  The Veteran disagreed with the effective dates of both issues and the current appeal ensued.  

The Veteran presented testimony at a hearing before a Decision Review Officer (DRO) at the RO in November 2009.  In July 2010, he testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are of record and associated with the claims folder.  

In a July 2011 decision, the Board, in pertinent part, denied an effective date earlier than August 30, 2005, for a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By a January 2012 Order, the Court, in pertinent part, granted the motion for remand for that part of the Board's decision which denied an effective date earlier than August 30, 2005, for the grant of TDIU, and remanded the matter to the Board for compliance with instructions contained in a January 2012 Joint Motion for Partial Remand (JMPR).  It was noted in the JMPR that the appellant filed a timely notice of disagreement (NOD) with the August 30, 2005 effective date of the 70 percent rating for PTSD assigned by the RO in its January 2007 DRO decision and that issue should be remanded as well.  

In February 2013, the Board remanded the claim for additional development, to include the issuance of a statement of the case (SOC) regarding the issue of an effective earlier than August 30, 2005, for a rating of 70 percent for PTSD.  On remand, consideration was also to be given to the related claim of entitlement to an effective date earlier than August 30, 2005, for a TDIU.  Specifically, it was noted that the RO was to consider whether the evidence received within the one year period following the grant of service connection for PTSD was new and material evidence and should have been considered as submitted in conjunction with the earlier claim.  

In April 2014, the Veteran, through his attorney, filed a petition for extraordinary relief for failure to implement the Board's February 2013 remand instructions.  A Court Order, dated May 12, 2014, directed the VA Secretary to respond to the petition.  On May 13, 2014, a SOC was issued to the Veteran regarding the issues of entitlement to earlier effective dates for grants of a 70 percent rating for PTSD and a TDIU.  The claims for earlier effective dates were denied, and the appeals continue.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder" and his Veterans Benefits Management System (VBMS) file.  


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating, effective November 6, 1998, the date of claim for service connection.  

2.  In August 2005, the Veteran filed a claim for TDIU and in September 2005, he submitted private medical evidence as provided by a physician dated in the late 1990s wherein PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 38 was assigned.  

3.  In a January 2007 rating decision, the RO assigned an increased rating of 70 percent for PTSD, effective from August 30, 2005, and assigned a TDIU from that date.  

4.  The December 2004 rating decision which granted service connection for PTSD and assigned an initial disability rating of 50 percent did not become final because the Veteran introduced additional evidence within one year of the decision which reflected a diagnosis of PTSD in December 1998 and chronic and severe symptoms (intrusive thoughts, severe sleep disturbance, and "remarkable levels of anxiety).  In effect, the November 6, 1998, claim for service connection for PTSD remained pending.  Resolving reasonable doubt in the Veteran's favor, entitlement to a 70 percent rating arose on the date of his claim, November 6, 1998.  

5.  A TDIU is also effective from November 6, 1998, as the Veteran's PTSD has precluded substantially gainful employment consistent with the Veteran's education and occupational experience since that date.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the favor of the Veteran, the criteria for an effective date of November 6, 1998, but no earlier, for the award of a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 
38 C.F.R. §§ 3.156, 3.400 (2014).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of November 6, 1998, but no earlier, for a TDIU have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400, 3.341, 3.400, 4.16 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2014).  In order to meet the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  

Regarding the earlier effective date appeals, in this case, the earliest possible date permitted by the effective date regulations (date of receipt of claim) as applied to increased ratings, has been granted, so that an earlier effective date is not legally possible.  See Hurd v. West, 13 Vet. App. 449 (2000) (a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim).  As the Board is granting the full benefit sought on appeal, that is, granting the earliest effective date provided by regulation, the claim is substantiated, there remains no further benefit, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Preliminary Matters

Initially, as noted in the Board's February 2013 remand decision and repeated here for clarity, by rating decision of December 2004, the RO granted service connection for PTSD and assigned a 50 percent rating, effective November 6, 1998.  In August 2005, the Veteran submitted a VA Form 21-8940 application for a TDIU.  In a January 2007 DRO decision, the RO granted 70 percent for PTSD and a TDIU, effective August 30, 2005.  In July 2007, the RO received a letter from the Veteran indicating a request for back pay for his PTSD.  That same month the Veteran requested an earlier effective date for his service-connected PTSD.  Although the RO interpreted this issue as a freestanding claim for an earlier effective date for the grant of service connection for PTSD, it is apparent that he was disputing the effective date for the grant of a higher disability rating.  He later made it clear that he was disagreeing with the August 2005 effective date for the grant of the 70 percent rating and the TDIU.  

As a result of the above, both the Veteran and VA have agreed that the Veteran filed a timely NOD with both the effective date of the grant of a 70 percent rating for PTSD and the TDIU.  (See JMPR).  Moreover, as pointed out in the Board's remand, the issue of an effective date earlier than August 30, 2005 for TDIU, was inextricably intertwined with the issue of an effective date earlier than August 30, 2005 for a 70 percent rating for PTSD.  Ultimately, a SOC regarding earlier effective dates for the grant of a 70 percent rating for PTSD and for a TDIU was issued in May 2014.  

Laws and Regulations

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c) (2014).  

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1) (2014).  

The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (2014); 38 C.F.R. § 3.400(o)(2) (2014).  

Three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) (2014)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) (2014)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) (2014).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2014).  Here, however, the effective date of the 70 percent evaluation cannot be any earlier than the effective date of the grant of service connection (November 6, 1998).

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim. 38 C.F.R. § 3.157(b)(1) (2014); see also 38 C.F.R. § 3.155(a) (2014).  

Additional Pertinent Laws and Regulations

In the instant case, the Veteran's appeal arises from the assignment of a disability rating for his service-connected disability after the award of an initial disability rating.  With regard to initial rating cases, separate ratings can be assigned to separate periods of time, based upon the facts found - a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's disability due to service-connected PTSD is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).  Under the general rating formula for mental disorders, a 50 percent rating contemplates reduced reliability and productivity in occupational and social situations due to such symptomatology as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2014).  

The Board notes that the symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Reports of psychiatric examination and treatment frequently include a GAF score.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), Fourth Edition, a GAF scale includes scores ranging between 0 and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2014).  

VA has adopted DSM-IV, and later DSM-V, under 38 C.F.R. §§ 4.125 and 4.130 (2014).  A GAF score of 61-70 suggests some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score from 31 to 40 reflects some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoid friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The question is whether the veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd, supra.  The effective date of an award of increased disability compensation is the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year thereof.  Otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. § 3.400(o)(1) (2014).  

Factual Background

The Veteran contends that he is entitled to effective dates earlier than August 30, 2005, for the grant of a 70 percent disability rating for his service-connected PTSD and for the grant of a TDIU award.  In his and his attorney's written submissions, it is argued that treatment records show that both effective dates should be the date that he initially filed his claim for PTSD.  That date is November 6, 1998.  

The procedural histories regarding the claims on appeal have already been provided and will not be repeated.  

At the time that the Veteran filed a claim for service connection for PTSD in November 1998, there were post service private and VA records on file.  The private records from the 1980s showed treatment for other conditions.  He was seen in 1996 at a private facility for anxiety, and upon VA psychiatric examination in July 1998, it was noted that the Veteran did not meet the criteria for PTSD.  Shortly after the Veteran filed for compensation, however, he submitted additional private and VA records dated in the late 1990s which included a diagnosis of PTSD.  Specifically, for example, see the December 1998 statement by H.S., Ph.D., wherein PTSD was diagnosed, and a GAF score of 38 was assigned.  It was noted that the Veteran had been attending group therapy for two months.  His symptoms included intrusive thoughts of military events, severe sleep disturbances, and "remarkable" levels of anxiety.  The Veteran had aspirations for employment but was not hopeful due to his psychiatric symptoms and due to residuals of a closed head injury for which he had been awarded Social Security benefits since 1983.  In an additional statement dated in August 1999, this private physician noted that the Veteran's PTSD continued, and a GAF score of 40 was noted.  The Veteran continued to attend group psychotherapy for PTSD.  

VA records show diagnosis of mood disorder throughout 1998.  Depressive disorder was noted upon VA hospitalization in December 1999.  A diagnosis of PTSD was noted by a VA physician regarding the Veteran's hospitalization in July-August 2000.  His GAF score was 31.  He was hospitalized at VA facilities on two occasions in 2001.  His symptoms included hypervigilance, increased startle response, intrusive memories triggered by sounds and smells, nightmares, and generalized anxiety.  His GAF score in December 2001 was 29.  

VA records show continued treatment for his PTSD in 2003.  Dr. H.S., reported in a January 2004 statement that the Veteran had severe and prolonged PTSD with depression and survivor's guilt.  His interpersonal and social economic stressors were severe.  His GAF score was 42.  

Based on the evidence of record at the time, the RO assigned a 50 percent rating for PTSD upon rating decision in December 2004.  

Entitlement to an Effective Date Prior to August 30, 3005, 
For the Grant of a 70 Percent Rating for PTSD

Analysis

As reflected above, in February 2013, the Board remanded the claim for additional development, to include issuance of a SOC regarding the issue of an effective date earlier than August 30, 2005, for a rating of 70 percent for PTSD.  On remand, consideration was also to be given to the related claim of entitlement to an effective date earlier than August 30, 2005, for a TDIU.  Specifically, it was noted that the RO was to consider whether the evidence received within the one year period following the grant of service connection for PTSD was new and material evidence and should have been considered as submitted in conjunction with the earlier claim.  

Under 3.156(b) (2014), when new and material evidence is received prior to the expiration of the appeal period (one year for a rating decision), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA must evaluate the submission received during the appeal period and determine whether it contains new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1267-68 (Fed. Cir. 2011).  

The Court has also indicated that § 3.156(b) (2014) is a veteran-friendly provision that allows the assignment of an effective date of the original claim when certain requirements are met.  See also 72 Fed. Reg. 28,778 (May 22, 2007) (explaining that §§ 3.156(b) and 3.400 "provide a claimant-friendly effective date rule for awards based on evidence received while a claim is on appeal or before the appeal period expires").  If VA could merely determine finality of a rating decision without considering this provision, it would not only be not-veteran-friendly but also create the possibility that VA, by not considering evidence and waiting for the decision to be final, deprived the veteran of an earlier effective date associated with the claim.  See Young v. Shinseki, 22 Vet. App. 461 (2009).  Section 3.156(b) (2014) may apply whenever the Board is making a finding or conclusion involving the finality of a rating decision, including in: earlier effective date claims, claims to reopen, claims involving clear and unmistakable error, and questions regarding the timeliness of an NOD or appeal.  

Here, the Board finds that the Veteran's submission of a claim for TDIU in August 2005 and the September 2005 submission of private records showing treatment for PTSD was evidence that will be considered as having been filed in connection with the claim decided in 2004.  As additional pertinent records were provided within one year of the December 2004 rating decision assigning an initial 50 percent rating, the current claim for an initial rating stems from a disagreement with an initial evaluation.  

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  Compare 38 C.F.R. §§ 3.400(b)(2)(i) (2014) with 38 C.F.R. §§ 3.400 (o)(2) (2014).  As the effective date issue on appeal for PTSD stems from a disagreement with an initial evaluation following the grant of service connection, the "factually ascertainable" provisions for earlier effective dates for increased ratings would not apply here.  See Rice v. Shinseki, 22 Vet. App. at 453-54.  This is actually to the Veteran's benefit as the Board must consider a potential earlier effective date back to the original November 1998 claim, as opposed to merely one year before the August 2005 "so-called" claim for increase.  See 38 U.S.C. §§ 5110(a), (b)(2) (2014); 38 C.F.R. §§ 3.400(b)(2)(i), (o)(2) (2014).  

As reflected above, private and VA records reflect severe symptoms associated with his PTSD in the late 1990s and into 2000 and 2001.  These records document that the Veteran's PTSD symptoms were chronic and severe, including intrusive thoughts of military events, severe sleep disturbances, and "remarkable" levels of anxiety.  His GAF scores reflect serious impairment in social, occupational, or school functioning and some impairment in reality testing or communication.  

Again, the general default rule is that the effective date of an award for an initial claim for compensation is the later of (1) the date of receipt of the claim application, or (2) the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

The Board has determined that the Veteran's initial November 1998 claim for service connection for PTSD continued on appeal because the December 2004 rating was not final until the RO readjudicated the claim.  This is true because following the 2004 rating decision, the Veteran submitted his August 2005 claim for TDIU and private treatment records in September 2005 (within one year), and those submissions are considered new and material evidence as to the claim adjudicated in December 2004.  A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c) (2014).  In effect, the Veteran's claim for an initial rating in excess of 50 percent was not finally addressed in December 2004.  Thus, the "date of receipt of the claim" is November 6, 1998.  The Board must now determine if the evidence supports a rating of 70 percent from the date of receipt of claim or if the entitlement arose at a later date.  

As already noted, the Veteran's psychiatric disorder is evaluated pursuant to DC 9411.  Treatment records reveal that the Veteran has had generally similar symptoms throughout the period on appeal.  He has consistently complained of intrusive thoughts, hypervigilance, severe sleep disturbance, and high levels of anxiety.  His GAF score in December 1998 was 38 which represents some impairment in reality testing or communication and major impairment in areas such as work, judgment, and thinking.  Subsequently dated records reflect similar medical findings.  

Considering the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that from November 6, 1998, the Veteran's PTSD symptoms more closely reflected those symptoms found in the General Rating Formula which reflect occupational and social impairment with deficiencies in most areas, or a 70 percent disability rating.  Thus, an effective date of November 6, 1998, for the award of his 70 percent rating for PTSD is warranted.  

An even earlier effective date is not warranted.  As noted above, the Veteran did not file a claim until November 1998, and all medical evidence of record dated prior to that date does not even reflect a diagnosis of PTSD.  It is noted that, upon private report in December 1998 and thereafter, PTSD, with significant/severe symptoms, was shown.  

An earlier effective date for the award of the 70 percent disability rating is also not warranted on the basis of the receipt of any claim.  As noted above, the Veteran filed his claim for service connection for PTSD on November 6, 1998, and filed his NOD to the initial 50 percent disability rating awarded.  However, the Board notes that the effective date of a rating and award of compensation based on a claim for service connection shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

Entitlement to an Effective Date Prior to August 30, 2005, 
for the Grant of a TDIU

Analysis

The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In the case of a claim for a total rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2) (2014); VAOPGCPREC 12-98.  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).  

The Board notes that in conjunction with his initial claim for service connection for PTSD received on November 6, 1998, the Veteran's treatment records that were added to the file reflect that he often referred to his unemployability due to his disabilities.  For example, it is noted that VA treatment records in 1998 reflect that he needed a place to stay and financial help.  His aspirations for employment were noted by a private physician in a December 1998 report, although this did not seem likely due to his disabilities.  

In the decision above, it was determined that the 70 percent rating in effect for PTSD, should be assigned from November 6, 1998.  The question now before the Board is whether the Veteran, because of his service-connected PTSD, has been unable to secure gainful employment since prior to August 30, 2005.  

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD since November 6, 1998, the date of his initial claim of service connection for PTSD.  As noted above, his psychiatric symptoms were severe at the time that he filed, and he was hospitalized on numerous occasions in the following years without much improvement in his GAF scores which reflect severe impairment.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for unemployability for a TDIU as of November 6, 1998, were met.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  This is the earliest effective date for TDIU that is legally possible because the effective date for service connection for PTSD, and 70 percent rating for PTSD, is November 6, 1998, and service connection was not in effect for any disability prior to that date.  A TDIU may only be based on service-connected disabilities.  An earlier effective date is not warranted as that is the earliest date which may be assigned, as service connection for PTSD, the disability which serves as the underlying cause of the grant of TDIU, was not in effect prior to this time.  


ORDER

Entitlement to an effective date of November, 6, 1998, for the award of a 70 percent disability rating for PTSD is granted, subject to the laws and regulations governing an award of monetary compensation.  

Entitlement to an effective date of November, 6, 1998, for the award of a TDIU is granted, subject to the laws and regulations governing an award of monetary compensation.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


